Citation Nr: 0216756	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  95-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had service from February 1970 to February 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Anchorage, Alaska.  

In a November 2000 decision, the Board found that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a lumbar 
spine disorder and remanded the issue of entitlement to 
service connection for PTSD for further development.  

Such development has been completed to the extent feasible 
and this matter is now returned to the Board for further 
consideration.  


FINDINGS OF FACT

1. VA's duty to notify and assist the veteran has been 
satisfied and evidence sufficient to decide the claim has 
been obtained.

2. The veteran did not engage in combat with the enemy.

3.  Claimed stressors including witnessing an individual 
killed when he was sucked into a jet engine are not 
corroborated by service records or other supporting evidence, 
and the veteran has not provided sufficient specificity 
regarding his claimed stressors to support sending the case 
to the appropriate agency for corroboration.  





CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty with the Navy.  His service 
medical records show that he was hospitalized in November 
1971 after complaining of a headache for three weeks with 
other symptoms such as upset stomach with vomiting.  He was 
thought to have migraine headaches.  He was hospitalized at 
the Naval Hospital in San Diego following a motor vehicle 
accident in July 1973 and reported having had a momentary 
blackout spell after the accident.  On admission he was alert 
and oriented.  The hospital summary indicates that the 
veteran was hospitalized for about two weeks, although the 
text of the summary indicates that by about the end of a week 
he was discharged to full duty.  While hospitalized he 
complained of neck pain and was noted to have a small right 
temporal scalp laceration.  Various X-rays, including of the 
skull and cervical spine, were negative.  The final diagnoses 
were multiple trauma, blunt abdominal trauma and scalp 
laceration.  The service medical records, including the 
separation examination report, do not reflect any abnormal 
psychiatric findings.  It was noted that he had been 
hospitalized in February 1972 with migraines.  

The veteran's DD Form-214 reflects that he served as an 
aircraft mechanic.  He received the Vietnam Service Medal 
with one Bronze Star and the Vietnam Campaign Medal.  Service 
personnel records reflect that the veteran served with 
Carrier Airborne Early Warning Squadron One Hundred Thirteen 
(CARAEWRON (VAW) 113).  On December 16, 1970, he received 
nonjudicial punishment for unauthorized absence on December 
4, 1970 and was placed on one month's restriction to the 
limits of the Naval Air Station, North Island.  From January 
25, 1971 to February 4, 1971, he was on unauthorized absence.  
On February 8, 1971 he was placed in confinement at the Naval 
Station in San Diego, California, awaiting special court 
martial until February 19, 1971, when he was released from 
confinement and returned to VAW 113 for disciplinary action 
and resumption of duty.  From February 26, 1971 to March 12, 
1971, he was in confinement at the Naval Air Station pursuant 
to the sentence of a Special Court-Martial.  On March 12, 
1971 he was released from confinement and transferred to his 
parent command to resume duties.  In late September 1971, 
while his squadron was embarked on the U.S.S. Enterprise 
(CVAN-65) the ship was traveling from Subic Bay, Philippines, 
to Singapore on a mission of "Good Will."  On January 17, 
1972 he received non- judicial punishment and was restricted 
to the limits of the ship for 7 days.  In June 1972 he was 
noted to be qualified as an E-2B Plane Captain.  

In his initial claim for VA disability benefits, filed in 
1992, the veteran claimed, in part, a seizure disorder 
following an alleged fall on board ship in about 1972 that 
rendered him unconscious and required two weeks in sick bay.  

Private medical records dated in the early 1990s and received 
in 1993 do not mention any psychiatric disorder.  In a 
statement received in March 1993 the veteran's wife report 
that he had sleeping difficulties and nightmares, especially 
after talking about or watching movies of Vietnam.  

The report of a March 1993 VA general examination report 
reflects that the veteran reported having served aboard the 
U.S.S. Enterprise and that he had been in the Persian Gulf 
during the "Iran fracas."  He reported having been 
hospitalized in service on two occasions, stating that in 
1971 a friend was blown into the intake tube of a jet, after 
which he lost consciousness for about three days and then had 
a recurrence of unconscious.  He was noted to be very vague 
about his symptoms.  The examiner indicated that it was very 
difficult to take a history from the veteran and that he was 
very indefinite and blase about answering specific questions.  
He indicated he had had seizures many times and was taking 
seizure medication, although none was prescribed in service.  
His present complaint centered around family and financial 
concerns.  The examiner also noted that it was very difficult 
to get a psychiatric history from the veteran and that he was 
unable to make a psychiatric diagnosis.  The examiner was of 
the opinion that the veteran was in need of social help and 
psychiatric help and recommended that he seek help through 
the Vet Center of the Kenai Peninsula.  The examiner noted 
that he could find no history compatible with seizures or 
narcolepsy, but deferred to other specialists in neurology 
and psychiatry.  Following a physical examination the 
diagnoses included questionable seizures or narcolepsy.  

The report of a March 1993 fee basis private neurological 
examination reflects the examiner's observation that the 
veteran was a very poor historian and that the veteran did 
not bring any medical records with him.  The veteran gave a 
history of headaches while he was overseas and again related 
the incident of a member of the flight crew being killed when 
he was sucked into a intake of a jet engine, which reportedly 
resulted in the veteran ending up in sick bay for a month 
with no memory of the incident.  The examiner noted that 
there were no records from the ship's dispensary and the 
veteran said he was unsuccessful in obtaining them.  His 
current major agitation revolved around family and financial 
difficulties due to his inability to get a job.  He indicated 
that nobody wanted to hire him due to his history of seizures 
and heart disease.  Reportedly, he was very nervous all the 
time.  He also exhibited some paranoid thought, and wondered 
whether the military ever experimented on him with drugs as 
had been done with some individuals in the Vietnam era.  The 
examiner mentioned the above-reported statement from the 
veteran's wife and that the veteran had begun seeing a 
psychological counselor.  He was also noted to have lost 
weight recently and to be exceedingly nervous and trembling 
most of the time.  The examiner speculated that a thyroid 
screen might be appropriate.  Physical examination revealed 
him to be exceedingly nervous and with limited ability to 
recall specific dates and times.  Mental status examination 
was entirely within normal limits, with good memory; 
coherent, goal directed speech; no evidence of a thought 
disorder; and a euthymic mood.  The impression was that the 
veteran's history seemed to be consistent with a seizure 
disorder, type unknown.  The examiner opined that most of the 
symptoms he observed very likely fell into a rather severe 
PTSD complicated by anxiety and depression from his present 
home and work situation.  The examiner also suggested thyroid 
function to rule out possible thyroid involvement as causing 
shaking.  

An application for medical deferment of student loans dated 
in March 1993 was signed by a physician and mentioned 
depression as one of the disabilities for which the veteran 
was seeking deferment.    

Private treatment records reflect treatment for cardiac 
problems and that when the veteran was admitted to Central 
Peninsula Hospital in June 1993 for chest pain a history of 
significant stress and depression was given.  He was said to 
be taking Trazadone and reportedly gave a history of service 
aboard the U.S.S. Enterprise (described as a nuclear 
submarine), where he said he had been very close to nuclear 
missiles and claimed to have had two episodes of passing out 
and seizure like activity.  He also reported having spent a 
month in sick bay in a comatose like state.  His admitting 
diagnoses in June 1993 were chest pain/vasospastic angina, 
situational anxiety, depression and history of seizures.  He 
was transferred to the Sisters of Providence medical facility 
a few days later, with the June 1993 transfer record 
reflecting findings of some anxieties and some depression 
that could be contributing to his pain.  The discharge 
summary from the Sisters of Providence also documents the 
veteran's history of depression and seizure disorder.  The 
remainder of these records address cardiac problems.

A September 1993 lay statement submitted by D.F., a fellow 
sailor, states that he served with the veteran aboard the 
U.S.S. Enterprise and in Squadron VAW-113.  D.F. stated that 
he recalled the veteran blacking out on the flight deck and 
spending time in the sick bay of the U.S.S. Enterprise.  D.F. 
also stated that he had visited the veteran in sick bay and 
talked with a corpsman who informed him that the doctors had 
believed the veteran's headaches and blackouts were possibly 
caused by excess spinal fluid.  

A November 1993 statement from a Vet Center reflects the 
veteran's history of having been physically and emotionally 
abused as a child.  He stated that he saw other sailors 
killed on the deck of an aircraft carrier and that he served 
off the coast of Vietnam for four years.  His presenting 
problem was nightmares about his Vietnam experiences and 
marital strife.  He was noted to have undergone 27 counseling 
sessions since February 1993, including 10 PTSD group 
sessions.  He was also said to have scored within the 
category for PTSD on the Mississippi Scale for Combat Related 
PTSD.  The statement, signed by the Satellite Coordinator, 
reflects his opinion was that the veteran was suffering from 
PTSD.  

In November 1993 the National Personnel Records Center 
reported that the veteran served in the Vietnam area with VAW 
113 from October 2 to October 23, 1972; from November 1, to 
November 12, 1972; from December 18, 1972 to January 12, 
1973; from January 24, to February 23, 1973; from March 1 to 
March 2, 1973; and from March 11 to March 28, 1973.  

A January 1994 VA compensation and pension psychiatric 
examination is noted to have included an interview, claims 
file review and a social and industrial survey.  The 
veteran's chief complaint was that "the Navy screwed up my 
life."  He alleged he was unable to work or associate with 
people any more.  He gave a history of onset of a seizure 
disorder initially in 1974, then changed it to 1972 while 
aboard the U.S.S. Enterprise.  In regard to PTSD, he stated 
that his ship had been in the Gulf of Tonkin for most of the 
time and, in response to an attempt to identify stressors, he 
cited the entire war itself; wondering what happened to him 
aboard the Enterprise; wondering what kinds of experiments 
were performed on him while in the military; witnessing the 
accidental death of a flight deck crewman allegedly sucked 
into an A-7 intake port; witnessing an aircraft launched from 
the carrier that crashed into the sea and was run over by the 
carrier; witnessing the downing of a MIG aircraft by U.S. 
aircraft; accompanying damaged craft to a land base for 
repairs; and seeing planes with bullet holes.  He was noted 
never to have received psychiatric inpatient hospitalization 
or outpatient treatment.  He did report receiving counseling 
at the Kenai Vet Center during the past year.  He complained 
of nightmares.  

When asked about participation in active combat, the 
veteran's reply was that every Phantom (jet) they launched 
was active combat.  He indicated he was below deck sometimes 
and did not know what was happening above.  He expressed his 
belief that the military started all his problems.  He also 
complained of having a different attitude from when he 
entered the service, in which he no longer trusted anyone and 
was angry all the time.  He denied current drug and alcohol 
abuse, but admitted to past use as well as a past history 
multiple arrests for DWI.  The examiner opined that the 
veteran did not have the exceptional stressor required to 
make a diagnosis of PTSD initiated during military service.  
He was noted to have been a jet mechanic on the U.S.S. 
Enterprise in the Gulf of Tonkin.  Following a mental status 
examination it was noted that he had consistently 
demonstrated vagueness and a lack of forthrightness 
throughout the interview.  The Axis I diagnoses were alcohol 
abuse in remission by history; cannabis abuse in remission by 
history; organic personality syndrome with paranoid features 
secondary to chronic medical illness; and organic mood 
syndrome secondary to chronic medical illness.  

At a September 1995 hearing held before a hearing officer at 
the RO, the veteran's representative alleged that the 
veteran's PTSD should be inextricably intertwined with a 
seizure disorder.  The veteran testified that he first passed 
out after witnessing the accident in which a crew member was 
sucked into the intake of a jet engine.  He testified that he 
awoke in sick bay after spending 30 days in a comatose state 
and that this occurred around 1972.  He indicated that this 
was the stressor that triggered his PTSD symptoms.  
Transcript pp 1-8.   

In November 2000, the Board remanded this matter to obtain 
additional evidence, primarily to verify claimed stressors 
and to obtain records from the Vet Center.  The remand 
instructed the RO to only schedule the veteran for a VA 
psychiatric examination in the event that that verification 
of the claimed stressors was successful.  

Additional records obtained after the Board's November 2000 
remand include records in conjunction with the veteran's 
claim for Social Security Disability benefits.  These records 
include duplicates of records already associated with the 
claims file, most notably, in pertinent part, the records 
from the veteran's June 1993 hospitalizations as well as 
records addressing disabilities other than PTSD.  The records 
sent by the Social Security Administration in August 2001.  

Additional Social Security records received in August 2001 
include a February 1990 hospital record for cardiac 
complaints noting a history of skull fracture in 1974 with 
seizures beginning in 1979, and a July 1991 treatment record 
reflecting a long history of depressive disorder similar to 
that of his father.  The assessment was endogenous depression 
and seizure disorder.  The discharge diagnoses from July 1992 
hospitalization included stress reaction record from January 
1993 note anxiety and a history of seizures beginning in 1979 
after a 1974 car accident resulted in a skull fracture.  

The report of a July 1993 Disability Determination Unit 
examination received in August 2001 reflects that the 
examiner, a psychiatrist, reviewed notes from treating 
physicians in preparation for the examination.  The veteran 
was noted to have severe hypertension and coronary artery 
disease as well as symptoms of depression.  He gave a history 
of a generally happy and healthy childhood, although his 
sister drowned when she was three.  He quit high school at 17 
to join the Navy and reportedly spent just under three years 
on an aircraft carrier off the coast of Vietnam, working as a 
jet mechanic.  He gave a history of having been in a coma 
twice while in the Navy, with the first comatose episode 
lasting three days and the second lasting a month.  He had no 
memory of those periods of time, but said he was confined to 
the hospital and told he had seizures.  He said he was sent 
to the flight deck of the carrier after recovering from these 
illnesses.  He gave a history of feeling perplexed and angry 
at anti war protestors he saw on his return to the United 
States and of drinking heavily because of these feelings.  He 
indicated that he last drank in 1979 and denied any history 
of drug abuse.  He was noted to have worked as a truck driver 
and hazardous waste handler after.  The examiner opined that 
it appeared as though the veteran had one generalized seizure 
in 1979, with subsequent incidents that the veteran claimed 
as seizures more closely resembling panic attacks.  The 
veteran's complaints were noted and included ideas of 
reference and feeling persecuted because he was a Vietnam 
veteran.  He indicated he didn't trust anyone and felt as if 
the government had done secret experiments on him while he 
was comatose.  He referred to a rash on his body and 
expressed the opinion that it was radiation poisoning and 
that the bombs in Vietnam had neutron radiation sources.  He 
was noted to have been attending group therapy at the Vet 
Center in Kanai and to have been denied VA disability 
benefits.  Following a mental status examination the Axis I 
diagnosis was major depressive disorder with psychotic 
symptoms and possible organic affective disorder.  There was 
no Axis II diagnosis.  Axis III diagnoses consisted of 
coronary artery disease, hypertension and seizure disorder.  
The examiner noted that the veteran had symptoms of severe 
depression with some psychotic symptoms.  

A July 1993 report of an examination conducted in conjunction 
with the veteran's Social Security claim reflects that there 
was no evidence of schizophrenia or other psychotic 
disorders, but that in regard to affective disorders there 
was evidence of mood disturbance.  Nothing was checked off in 
the category for anxiety related disorders.  An August 1993 
Disability Determination and Transmittal reflects a primary 
diagnosis of major depressive disorder with psychotic 
features.

In July 2001 the RO sent a letter to the veteran asking him 
to provide detailed information regarding stressful incidents 
claimed to have occurred in service, particularly those 
alleged to have happened aboard the U.S.S. Enterprise.  The 
veteran did not respond to this letter.  

An August 2001 letter received from the Vet Center in 
Soldotna, Alaska states that that facility no longer has a 
file for the veteran and that his last visit of record was in 
September 1994.  A September 2001 letter from the RO to the 
office manager of the Kenai Veterans Center in Soldotna, 
Alaska, requested further clarification as to the current 
location/status of the veteran's Vet Center records.  A 
second letter was sent to the Vet Center in November 2001 
asking for further clarification as to the current 
location/status of the veteran's Vet Center records.  A 
January 2002 report of contact notes that the Kenai Vet 
Center's office manager was contacted and confirmed that 
there were no records pertaining to the veteran and that no 
records had been archived since July 2000.  The office 
manager confirmed that the database showed that the veteran 
had visited the Vet Center 58 times between February 1993 and 
September 1994 and that all counselors from that time had 
since left the Vet Center and could not be reached. 

An undated computer printout reflects that a VA Compensation 
and Pension Records Interchange (CAPRI) search connected to 
Anchorage revealed that no records for the veteran existed.  

A March 2002 report of contact reflects that the veteran's 
complete "201 file"(serve personnel records) had been 
received from the National Personnel Records Center and the 
entire claims file was reviewed for any evidence that the 
veteran had engaged in combat and for corroboration of any 
stressors.  The veteran was noted to not have responded to 
the RO's request for clarification of claimed stressors.  The 
review of the service personnel records was noted to reveal 
the veteran's various judicial and nonjudicial punishments, 
which have been detailed above.  It was also was noted that 
the U.S.S. Enterprise had embarked on a mission from Subic 
Bay Philippines to Singapore and that in 1972 the veteran had 
taken 41 days of leave.  The conclusion drawn by the claims 
file reviewer was that nothing in the records indicated that 
the veteran engaged in combat and that without any specific 
information regarding claimed stressors, a request could not 
be made to USCRUR to verify any of the events he alleged.  

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty and not the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 U.S.C.A. § 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims 
("Court") has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent. Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent. Id. 
at 497.

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (1996).

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) - i.e., a diagnosis in conformity with 
DSM-IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  (Amended to reflect the 
holding of Cohen v. Brown, 10 Vet. App. 128 (1997), effective 
March 7, 1997.)

(Although 38 C.F.R. § 3.304(f) was amended effective March 7, 
2002, such applies only PTSD claims based on in-service 
personal assault.  See 67 Fed. Reg. 10,330 (Mar. 7, 2002).)

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  The question of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis. Id. Evidence that a veteran participated in a 
particular operation or campaign does not establish that such 
a veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties. Id.

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person. 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R § 
3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses. 66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In each case, the Board must determine whether the existing 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000. 
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

In November 1993 the RO sent the veteran a letter requesting 
specific types of information regarding any claimed PTSD 
stressors, including such information as dates, names, units 
and the like.  The veteran replied with a statement 
indicating that while serving on the U.S.S. Enterprise in the 
Tonkin Gulf men had been blown off the flight deck and blown 
down the intakes of airplanes while he was standing next to 
them, and planes returned to the ship with holes shot in 
them. He also stated that twice he blacked out on the flight 
deck and on the first occasion was in sickbay for three days 
and the second time was in sickbay unconscious for a month.  
He also mentioned a letter, presumably by D. F., "stating 
exactly the same thing."  In the Board's November 2000 
remand, a copy of which was sent to the veteran, the veteran 
was again advised of the type of information/evidence that 
the veteran should submit so that an attempt could be made to 
obtain corroboration of his claimed stressors.  In a letter 
of July 2001 to the veteran the RO asked the veteran to 
provide additional stressor details but the veteran did not 
respond to the letter.  Thus, the veteran was informed of the 
type of information and evidence that was needed to support 
claimed PTSD stressors.  Additionally, in a March 2002 letter 
the RO specifically advised the veteran of VA's duty to 
notify and assist claimants under the VCAA and the new 
regulations.  

The record also reflects that the rating decision of October 
1994, statement of the case of May 1995 and supplemental 
statements of the case (SSOC) from April 1997 and June 2002 
notified the veteran of the evidence already on file and of 
the pertinent laws and regulations.  The RO's March 2002 
development letter further advised him of the provisions of 
the VCAA and advised him as to what evidence he should assist 
in obtaining and what evidence specifically would be obtained 
by VA.  Social Security records and private medical records 
were subsequently obtained.  The RO attempted to obtain 
therapy records from the Kenai Vet Center, and was informed 
by the office manager that records were no longer available.  
A CAPRI computer search also turned up no evidence.  The 
veteran was advised of the unavailability of this evidence in 
the March 2002 SSOC.  The veteran has been examined by and 
for VA, with the most recent examination performed in January 
1994.  Had the veteran provided the requested stressor 
information and any of his claimed stressors had be 
corroborated he would have been afforded another VA 
examination.   

It is clear from the record that the VA's communications with 
the veteran in the aggregate have advised him of the 
information and evidence needed to support his claim and of 
what he had to provide and what VA would obtain.  Thus, the 
veteran was placed on notice of what evidence could be 
obtained by whom and advised of his responsibilities if he 
wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 01-997 (U.S. Vet. App. June 19, 2002).

Inasmuch as VA has made all reasonable efforts to notify and 
assist the veteran in the development of his claim, VA's 
duties have been fulfilled and the Board may proceed to 
decide the claim.  

The veteran contends that he is entitled to PTSD based on his 
witnessing a fellow crewman get killed when sucked into an 
aircraft engine, while serving aboard the aircraft carrier 
enterprise.  He also alleged additional stressors of the 
Vietnam war itself, wondering whether he was being 
experimented on while aboard the Enterprise, seeing planes 
returning from missions shot up with holes and of witnessing 
the downing of a MIG fighter by U.S. aircraft.  

The veteran's military records show that he did not receive 
any awards or decorations indicative of combat, and his 
service personnel records reflect that his principal duty in 
service was as an aircraft mechanic with a squadron that 
served aboard an aircraft carrier.  The veteran's testimony 
that every Phantom jet lunched from his ship was "active 
combat" does not meet the definition of combat as pertains 
to the veteran.  The phrase "engaged in combat with the 
enemy" requires that a veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Thus, participation in the launching of aircraft 
headed for combat is not being engaged in combat.  The 
detailed records obtained from the NPRC do not indicate that 
the veteran engaged in combat with the enemy and he has not 
claimed that he engaged in combat as a PTSD stressor.  
Additionally, to the extent he has indicated that he served 
in the waters off Vietnam for most of his active service, 
that is not accurate.  There is information in his service 
medical records showing that on various occasions he was seen 
at medical facilities in the United States, although it 
appears that his squadron was embarked on the Enterprise when 
it deployed to the Western Pacific and Vietnam.  However, 
NPRC has verified only several separate periods totaling 
between three and four months when he was actually considered 
to be in Vietnam.  Inasmuch as he has not claimed (and it is 
not otherwise suggested) that he served ashore in Vietnam, 
his service would have been aboard the aircraft carrier 
Enterprise.  

The representative's argument at the hearing in 1995 that the 
claim of service connection for PTSD is intertwined with the 
claim regarding a seizure disorder is not relevant in that 
there is no claim pending at this time regarding seizures.  
However, the veteran's various statements and contentions 
regarding loss of consciousness in service are relevant to 
this appeal to the extent that on occasion he has indicated 
that after observing a sailor being sucked into a jet engine 
he lost consciousness and required hospitalization.  

The veteran's service medical records show that he was 
hospitalized for migraine symptoms in late 1971.  Those 
record do not mention loss of consciousness.  He also was 
hospitalized following a motor vehicle accident in the United 
States in July 1973, and according to the hospital records 
the only possible loss of consciousness is association with 
the accident was the veteran's own report of a momentary 
episode prior to reaching the hospital.  The hospital records 
also note a prior hospitalization in 1972 for migraines.  

In his initial claim for VA disability benefits, the veteran 
claimed to have fallen aboard ship in about 1972 and to have 
been unconscious and in sickbay for about two weeks.  At the 
time of that claim he was attempting to link a seizure 
disorder and heart condition to the 1972 event and did not 
mention PTSD.  In support of his PTSD claim, a statement was 
submitted by a D.F., fellow sailor, who reported remembering 
that the veteran had passed out on the flight deck of the 
Enterprise and spent time in sickbay.  In fact, Mr. F. 
recalled visiting the veteran in sickbay and speaking with a 
corpsman who purportedly said that doctors thought the 
veteran's headaches and blackouts might be caused by too much 
spinal fluid.  While that statement is sufficient to 
corroborate that the veteran had at least one blackout on the 
flight deck of the Enterprise, it does not corroborate any 
aircraft-related accidents or other events claimed by the 
veteran as his PTSD stressors or that the veteran remained 
unconscious for days or weeks.  This is significant inasmuch 
as the veteran testified that after he witnessed a 
friend/crew member being sucked into a jet engine intake, he 
was hospitalized for about 30 days and was unconscious during 
that period.  Additionally, the veteran has not consistently 
reported the occurrence of the jet engine incident but, 
rather, emphasizing it at certain times such as the January 
1994 VA examination, and making no reference to it in the 
July 1993 Disability Determination examination for Social 
Security.  In any event, the veteran has not provided any 
specifics, such as the victim's name, unit, date of the event 
or anything else, that could permit a search of records to 
try to corroborate that this happened or any other claimed 
stressors actually happened.  Although the veteran testified 
in September 1995 about this jet engine accident as being the 
cause of his claimed PTSD, he was unable to provide any 
further clarification as to when this took place, other than 
sometime in 1972.  

Regarding the veteran's concern that the Navy experimented on 
him while he was comatose, does not appear to be based in 
reality and cannot be verified.  Nor does his belief that the 
"Navy screwed up my life," mentioned in the January 1994 VA 
examination, present a stressor susceptible of verification.  
Thus, without greater specificity as to the incidents alleged 
by the veteran to have occurred and to have resulted in 
claimed PTSD, referral of the case the United States Armed 
Services Center for Research of Unit Records or to any agency 
of the Navy would be futile.  It must be reiterated that the 
veteran did not cooperate with VA when he was requested by 
the RO in July 2001 to provide information regarding any 
claimed stressors.   In this regard, he is reminded that the 
VA's duty to assist him is not a one way street; he also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Although the record reveals conflicting medical evidence as 
to whether the veteran has PTSD, or some other psychiatric 
entity such as major depressive disorder with psychotic 
symptoms, it is clear that various clinicians have noted the 
veteran to be a difficult or poor historian and to be vague 
in his presentations.  In any event, further consideration of 
the nature of his claimed disability is not indicated in view 
of there being no confirmed stressors.  Additionally, 
although the 1994 VA psychiatric examiner apparently 
considered the veteran's case under the DSM-III criteria, 
another examination would be pointless absent any 
corroborated stressors upon which the examiner could base a 
diagnosis of PTSD if one were otherwise warranted.  

Thus, after weighing the evidence, the Board concludes that 
the preponderance of the competent, credible and probative 
evidence is against the claim.  As the evidence shows that 
the veteran does not have PTSD related to service, the claim 
must be denied. 38 U.S.C.A. §§ 1110, 1154, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304(f); VAOPGCPREC 12-99.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

